DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks the claimed term “readable memory medium”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Authier et al (US 6,476,363) in view of Bajka (US 4,322,297), Ishikawa (US 4,697,136), Cline et al (US 6,407,469), and Tonomura et al (US 2002/0033020).
Authier shows a control system for a bathing unit system having a water receptacle including a heating module including a first power source from a standard household electrical circuit for heating the water of the receptacle, a controller such a programmed controller in communication with the first heating module for controlling an operation of the heating module to heat the water when the space in in use and not in use which is determined by a user using the system to set and maintain a desired water temperature. But, Authier does not show a second heating module for heating the water wherein the controller selects one of the first heating module and the second heating module, derive energy consumption information associated with the second heating module and present information on a display screen the energy consumption information as claimed. 
	Bajka shows a bathing unit system having a control system having a first heating module based on a gas or electric and a second heating module based on a solar energy wherein the control system selects the first heating module and the second heating module based on the bathing unit use and solar energy availability so that the second heating module based on the solar energy and its energy consumption is preferentially used in lieu of the electric energy that conserves or saves the use of the electric energy. Also Abstract, and see column 2, lines 2-15. 
      Ishikawa shows it is known to provide a power source/module including a first module based on a standard electric power source and a second module based on solar energy/cell wherein a controller (12) selects the first module and second module to meet an energy consumption by a load, and the energy consumption by the second solar energy is first consumed or utilized to meet the energy demand by the load with the first module to supplement the energy demand if the second solar module is insufficient. Also see column 3, line 55 to column 4, line 30.
	   Cline shows it is known to provide a bathing unit/spa system having a control system that includes a display screen that shows various status information including a heating formation and energy source information that indicates if the energy source is sufficient for a heater to operate. Also see column 5, line 54 to column 6, line 6; and column 17, lines 7-18. Cline further teaches that the use of the bathing unit/spa system can also be determined by a user to open a pool/spa cover. 
	Tonomura shows it is known to provide a solar power generation system that includes a control system including a display screen that shows an energy consumption or power draw by a load associated with the solar energy source/module as illustrated in Figure 19.  
	In view of Bajka, Ishikawa, Cline, and Tonomura, it would have been obvious to one of ordinary skill in the art to adapt Authier with the controller having a second heating module such as a renewable solar heating module to selectively activate the first heating module and the second heating module wherein the energy consumption associated with the second heating module relative to the first heating module is further displayed to a user so that the user can predictably make any necessary adjustments via its programmed controller to efficiently and adequately operate the bathing unit system to conserve an energy use of the first heating module that would have predictably increases the cost savings of the first heating module as desired by the user when the spa is use and when spa is not is use which may require less energy consumption by the second or the first heating module than when the spa is use.  
	With respect to claims 25-27 and 42-44 Tonomura further shows the energy consumption along the time of the day wherein such information can be used to determine a cost savings, a number of hours, or a percentage of time the solar energy module is in use compared to the first heating module that consumes an electric energy from a standard power source. 
With respect to claims 28-30, 45 and 49 Cline shows the control system having a control panel (102/104) as an I/O device in communication with a controller (100), and Tonomura also shows the control system having an I/O device (132) that includes a control panel (460) and a display screen (454) that are in communication with a controller or a processor wherein the energy consumption signal or data wherein the energy consummation signal/data of the second heating module would have been predictably conveyed to the I/O device for the control or adjustment of the energy consumption associated with the bathing unit of Authier. 
With respect to claims 32-39 and 46-48, Tonomura shows a memory medium (472) of a computer processor which would have been an non-transitory memory medium for storing energy consumption information or any other suitable data information accessible by the I/O device for controlling of the control system of Authier including the first heating module as a primary heating module and the second heating module as an auxiliary heating module, as modified by Bajka and Ishikawa, wherein an amount of electrical power for operating the primary heating module can be greater than an amount of electrical power for the second heating module that would predictably and adequately be sufficient to heat the water of the receptacle as desired by the user.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-49 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,619,181 (hereinafter US Patent ‘181) in view of US Patent No. 10,398,624 (hereinafter US Patent ‘624). 
The patented claims of US Patent ‘181 disclose the recited elements of the pending claims of the present application including a first power source as a first heating module, a second power source as a second heating module, a controller that select one of the first heating module and the second heating module wherein energy consumption information of the second heating module relative to the first heating module is derived and presented or displayed on a display screen. But, US Patent ‘181 does not show a controller controlling the operation of the first heating module and the second heating module when the spa in use and when not in use. 
US Patent ‘624 discloses for a controller that operates a first heating module and a second heating module when a spa in use or and when the spa is not use to control the water temperature of a  bathing unit/spa system in response to the use of the spa. 
In view of US Patent ‘625, it would have been obvious to one of ordinary skill in the art to adapt US Patent ‘181 with the controller that controls the first heating module and the second heating module when the spa is in user and when the spa is not in use so that bathing unit system can effectively and suitable heat the water to maintain the desired heating temperature as desired by the user.  
While the claims are not identical, the pending claims are deemed obvious variants of the patented claims of US Patent ‘181 in view of the claims of US Patent ‘624 which is also commonly owned by the same applicant. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761